Citation Nr: 1100710	
Decision Date: 01/06/11    Archive Date: 01/14/11

DOCKET NO.  07-36 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel

INTRODUCTION

The Veteran served on active duty from July 1968 to February 
1970.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the benefits sought on appeal.  
The Veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review.  

A  hearing was held on October 30, 2009, by means of video 
conferencing equipment with the appellant in Montgomery, Alabama, 
before the undersigned, sitting in Washington, DC, who was 
designated by the Chairman to conduct the hearing pursuant to 38 
U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination 
in this case.  A transcript of the hearing testimony is in the 
claims file.

The Board subsequently remanded the case for further development 
in March 2010.  That development was completed, and the case was 
referred to the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.



REMAND

Reason for Remand:  To obtain a clarifying medical opinion.

The law provides that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim and 
requires VA to assist a claimant in obtaining that evidence. 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  
Such assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2010).

In this case, the Veteran was afforded a VA examination in June 
2010 in connection with his claim for service connection for 
bilateral hearing loss.  The examiner reviewed the claims file 
and performed a physical examination after which she opined that 
the Veteran's military noise exposure had not had an effect on 
his hearing loss because his hearing was reportedly normal at the 
time of his separation from service.  In so doing, she stated 
that there was no diagnostic hearing examination at separation 
that was documented in the claims file.  However, the Board notes 
that there is a copy of the Veteran's February 1970 separation 
examination associated with the claims file, which does document 
audiometric findings.  

Moreover, the Board notes that the absence of in-service evidence 
of a hearing disability (i.e., one meeting the requirements of 38 
C.F.R. § 3.385) is not always fatal to a service connection 
claim. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
Evidence of a current hearing loss disability and a medically 
sound basis for attributing that disability to service may serve 
as a basis for a grant of service connection for hearing loss 
where there is credible evidence of acoustic trauma due to 
significant noise exposure in service, post-service audiometric 
findings meeting the regulatory requirements for hearing loss 
disability for VA purposes, and a medically sound basis upon 
which to attribute the post- service findings to the injury in 
service (as opposed to intercurrent causes). See Hensley v. 
Brown, 5 Vet. App. 155, 159 (1993).

In this case, the Veteran is competent to report a history of 
noise exposure during service. See 38 C.F.R. § 3.159(a)(2).  The 
June 2010 VA examination also found him to have bilateral hearing 
loss by VA standards. See 38 C.F.R. § 3.385. However, the 
examiner stated that the Veteran's military noise exposure did 
not have an effect on his hearing loss.  She did not provide any 
explanation of that statement other than the lack of medical 
evidence of hearing loss in service.  It would have been helpful 
had the examiner brought her expertise to bare in this manner 
regarding medically known or theoretical causes of sensorineural 
hearing loss or described how hearing loss which results from 
noise exposure or acoustic trauma generally presents or develops 
in most cases, as distinguished from how hearing loss develops 
from other causes, in determining the likelihood that current 
hearing loss was caused by noise exposure or acoustic trauma in 
service as opposed to some other cause.

In addition, the June 2010 VA examiner incorrectly stated that 
there was no claim for service connection for tinnitus.  As such, 
no opinion was rendered regarding the etiology of the disorder. 

When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Based 
on the foregoing, the Board finds that a clarifying medical 
opinion is necessary for the purpose of determining the nature 
and etiology of any hearing loss and tinnitus that may be 
present.

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal and to ensure due process, it is 
the Board's opinion that further development of the case is 
necessary.  Accordingly, the case is REMANDED for the following 
action:


1. The RO should refer the Veteran's claims 
folder to the June 2010 VA examiner or, if 
she is unavailable, to another suitably 
qualified VA examiner for a clarifying 
opinion as to the nature and etiology of 
any bilateral hearing loss and tinnitus 
that may be present.  The examiner is 
requested to review all pertinent records 
associated with the claims file, including 
the Veteran's service treatment records, 
post-service medical records, and 
assertions.

The examiner should note that the absence 
of in-service evidence of a hearing 
disability during service is not always 
fatal to a service connection claim. See 
Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Evidence of a current hearing loss 
disability and a medically sound basis for 
attributing that disability to service may 
serve as a basis for a grant of service 
connection for hearing loss where there is 
credible evidence of acoustic trauma due to 
significant noise exposure in service, 
post-service audiometric findings meeting 
the regulatory requirements for hearing 
loss disability for VA purposes, and a 
medically sound basis upon which to 
attribute the post-service findings to the 
injury in service. See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).

The Veteran has contended that he had noise 
exposure in service.  It should be noted 
that he is competent to attest to factual 
matters of which he had first-hand 
knowledge.

The examiner should then state an opinion 
as to the likelihood (likely, unlikely, at 
least as likely as not) that the Veteran 
currently has a bilateral hearing loss and 
tinnitus that are causally or etiologically 
related to his military service, including 
noise exposure.  He or she should also 
address whether the Veteran's tinnitus is 
caused or otherwise related to his hearing 
loss.  In so doing, the examiner should 
discuss medically known or theoretical 
causes of hearing loss and tinnitus and 
describe how hearing loss and tinnitus 
which result from noise exposure generally 
present or develop in most cases, as 
distinguished from how hearing loss and 
tinnitus develop from other causes, in 
determining the likelihood that any current 
hearing loss and tinnitus were caused by 
noise exposure in service as opposed to 
some other cause.

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each disability 
be viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2010), copies of all 
pertinent records in the appellant's claims 
file, or in the alternative, the claims 
file, must be made available to the 
examiner for review.

2.  When the development requested has been 
completed, the case should be reviewed by 
the RO on the basis of additional evidence.  
If the benefits sought are not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.


The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and/or 
argument on the matter or matters the Board has remanded to the 
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of the appellant until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


